Citation Nr: 0910014	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1972.  He died in November 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The claimant provided testimony at a January 2009 
videoconference hearing before the undersigned sitting in 
Washington, D.C.  A hearing transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran died in November 2004.  According to the 
Death Certificate, the cause of his death was generalized 
carcinomatosis due to metastatic cancer to the liver from an 
unknown primary site.

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.  

3.  The competent evidence does not demonstrate that the 
Veteran's death was related to either herbicide exposure or 
any other incident of active service.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active service, nor 
is there a basis for a presumption that it was so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2004, VA sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the claimant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  

The Board acknowledges that the content of the December 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  However, the Board finds that any 
error in notice is non-prejudicial.  Although the claimant 
did not receive notice in compliance with Dingess prior to 
initial adjudication of the claim (as the initial rating 
decision occurred prior the Court's ruling in Dingess), it is 
clear that she was provided with the opportunity to 
participate in the processing of her claim so as to render 
any defect in notice non-prejudicial.  For example, the March 
2005 rating decision, August 2005 SOC, and April 2006, July 
2006, December 2006 and August 2008 SSOCs explained the basis 
for the RO's action, and the SOC and SSOCs provided her with 
additional 60-day periods to submit more evidence.  Moreover, 
the April 2006 supplemental statement of the case explained 
how VA determines effective dates, and was followed by a 
readjudication of the claim in August 2008.  In any event, as 
the benefit being sought is not being granted in this case, 
the Board will not reach the issue of effective date 
discussed by the Court in Dingess, so any notice deficiency 
in this regard is considered moot.

Additionally, in the context of a claim for dependency and 
indemnity compensation (DIC) based upon service connection 
for the cause of a veteran's death, VCAA notice must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate such a claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC, there is no preliminary obligation on the part of VA to 
conduct a pre-decisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice. 

The Board finds that in the present case the requirements of 
the VCAA notice under the Hupp decision have been fulfilled, 
because the veteran did not have any service-connected 
disabilities at the time of his death and the claimant has 
been given an explanation as to how to substantiate a DIC 
claim for a condition not yet service connected.

It also appears that all obtainable evidence identified by 
the claimant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In certain cases, service connection can be presumed if a 
veteran was exposed to an herbicide agent during active 
service.  Presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on medical studies, has determined that there 
is no positive association between exposure to herbicides and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 
Fed. Reg. 32,395-407 (June 12, 2007). 

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the appellant asserts that Agent Orange 
exposure led to the Veteran's death.  Specifically, in her 
November 2005 VA Form 9, the claimant asserted that exposure 
to herbicides in Vietnam led to prostate cancer, which 
metastasized to the liver and ultimately caused the Veteran's 
death.  

The Veteran died on November [redacted], 2004, and his Death 
Certificate lists the cause of death as generalized 
carcinomatosis, with metastatic cancer to the liver from an 
unknown primary site.  

Thus, the question before the Board is whether the Veteran's 
generalized carcinomatosis with metastases to the liver was 
causally related to his military service.  

The Board has first considered whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e), 
for herbicide exposure.  In this regard, there is no dispute 
as to the Veteran's service in Vietnam during the requisite 
period set forth under 38 C.F.R. § 3.307(a)(6).  However, 
presumptive service connection is only allowed for the 
diseases listed at 38 C.F.R. § 3.309(e).  

The Veteran in this case had metastatic cancer of the liver, 
which is not one of the diseases specified in section 
3.309(e), for diseases specific to herbicide-exposed 
veterans.  However, the claimant contends that her husband 
had prostate cancer that metastasized to the liver, and 
prostate cancer is one of the diseases specified in section 
3.309(e).  Thus, she asserts, the Veteran's death was 
ultimately caused by a disease related to herbicide exposure.  
Therefore, the Board will consider whether the Veteran had a 
diagnosis of prostate cancer.    

The Veteran's service treatment records (STRs) are negative 
for any manifestation of prostate problems.  Indeed, the 
Veteran's retirement physical examination report specifically 
states that the prostate is within normal limits.  The STRs 
also do not reveal any liver problems or diagnoses of any 
type of cancer.  

Following separation from service in 1972, the Veteran had 
blood work done at the El Paso VA Medical Center (VAMC) in 
August 2003 that showed an elevated prostate specific antigen 
(PSA) level of 5.4.  In November 2003, several months later, 
the doctor discussed the possibility of prostate cancer with 
the Veteran and recommended a prostate biopsy.  The doctor 
did not diagnose prostate cancer at that time, but rather 
assessed PSA elevation.  

A note from the VAMC dated in January 2004 indicates that the 
Veteran told the doctor he did not wish to have a prostate 
biopsy, even after the doctor told the Veteran that without 
it, they would not be able to detect prostate cancer.  

In October 2004, VAMC records show that the Veteran had a CT 
scan of the abdomen which showed extensive liver metastatic 
disease with probable metastases in the right lung as well.  
A liver biopsy was performed at the Del Sol Medical Center 
and the tissue was positive for malignancy and findings 
compatible with adenocarcinoma.  VAMC notes indicate the 
Veteran was referred to Dr. P. V. for follow-up.  

In early November 2004, Dr. P. V. admitted the Veteran to 
Providence Memorial Hospital, diagnosing metastatic colon 
cancer to the liver.  He stated the Veteran's prognosis was 
poor, and recommended a bone scan for metastases, with x-rays 
where metastases were found.  In another November 2004 
record, Dr. P.V. stated that the "cancer is related to 
service."

The following day, at Providence Memorial Hospital, a CT of 
the abdomen revealed diffuse metastatic liver disease with 
multiple masses in the right and left lobe.  Examination of 
the prostate revealed extensive calcifications in the central 
zone with no peripheral masses identified.  A bone scan 
revealed increased uptake in the superior right scapular 
area, indicating metastatic disease.  It was recommended that 
the findings be confirmed by an MRI.  The Veteran passed away 
shortly after these tests were completed.  

Following the Veteran's death, several opinions were rendered 
as to the primary site of the metastatic liver disease.  Dr. 
P. V. wrote a letter dated in April 2005 stating that he 
first saw the Veteran in October 2004 after the Veteran was 
referred to him by a doctor from the VAMC.  He told the 
Veteran that expected survival for his type of disease-
metastatic cancer to the liver from unknown primary-was less 
than 6 months.  The letter goes on to state that the doctor 
does not know the reason why VA benefits were being denied to 
the Veteran's family.  

Next, Dr. P. V. authored a letter in February 2006, in which 
he opined that, after reviewing the Veteran's records, the 
Veteran's liver cancer originated either in the prostate 
gland or the colon, and that he strongly believed this type 
of cancer was related to Agent Orange exposure.  He stated 
that while he initially indicated the liver cancer was from 
an unknown primary, subsequent review of records led him to 
believe that the tumor started in the prostate gland given 
the elevated PSA level.  However, the doctor followed that 
opinion by stating the other possibility was that the cancer 
originated in the colon, since most cancerous lesions of the 
liver originate in the colon.  

In August 2006, Dr. P. V. wrote that he had intended to have 
a bone scan done to document the presence of metastatic 
cancer, but the Veteran passed away before the scan could be 
done.  Thus, although Dr. P. V. states there is no 100% 
scientific proof (of what, he does not elaborate), his 
clinical suspicion was very strong and that suspicion should 
be sufficient upon which to grant VA benefits to the 
Veteran's family.  

Finally, in June 2008, Dr. P. V. stated that, based on his 
clinical observation, the Veteran had prostate cancer which 
was service-related and which also contributed to his death.  
Since the Veteran's PSA was abnormal, it was more likely than 
not that he had prostate cancer.  

In contrast to Dr. P. V.'s opinions is the VA examiner's 
opinion dated in March 2006.  The examiner reviewed the 
Veteran's claims file, including medical records and 
radiological and laboratory reports.  He opined that is was 
less likely than not that the Veteran's prostate glands were 
the primary site of the cancer with metastasis to the liver 
and ultimately caused the Veteran's death.  He cited to the 
November 2004 ultrasound of the prostate that showed 
calcification but no masses or abnormalities of the prostate.  
Thus, the Veteran did not have prostate cancer, but rather, 
the elevated PSA was more likely secondary to the prostate 
calcification and inflammation.  Additionally, colonic 
morphology tissue was found in the liver biopsy, indicating 
the most likely source of the liver cancer was the colon.  
Finally, the doctor states that prostate cancer typically 
metastasizes to large bones, and there was no evidence of 
this in the Veteran's case.  Rather, there was probable 
metastasis to the scapula, which is a smaller bone.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The Board finds that the opinion of the March 2006 VA 
examiner carries greater probative value than those of Dr. P. 
V.  While the claimant argues in her June 2008 Statement in 
Support of Claim that Dr. P. V.'s opinion should be given 
greater weight as he is a board certified oncologist and 
hematologist and the VA examiner is not, there is no 
indication or documentation other than the claimant's 
assertion regarding either physician's qualifications.  Thus, 
the Board looks primarily to the thoroughness of the report 
and examination to determine probative weight.  Overall, the 
VA examiner's opinion is more thorough than that of Dr. P. V.  
The VA examiner gives a well-reasoned explanation for the 
basis of his opinion, citing at least 3 different bases for 
the conclusion that the Veteran did not have prostate cancer.  
By contrast, Dr. P. V. rests his opinion on the elevated PSA 
levels, and states that it is more likely than not that the 
Veteran had prostate cancer.  Furthermore, Dr. P. V. went 
from stating that the Veteran's liver cancer was metastasized 
from an unknown primary site on the Veteran's death 
certificate, to saying in his February 2006 letter that the 
cancer came from either the prostate or the colon, to stating 
in his June 2008 letter that it was more likely than not that 
the Veteran had prostate cancer based on his PSA levels.  In 
other words, Dr. P. V.'s opinion seems to have changed over 
time without any indication that new medical documentation or 
information was brought to light that would justify such 
change in opinion.  Thus, the Board finds that Dr. P. V.'s 
opinions are more speculative than that offered by the VA 
examiner.  

Accordingly, the Board concludes that there is no 
demonstration that the Veteran had prostate cancer.  Absent 
such evidence, there is no basis for a presumptive grant of 
service connection based on herbicide exposure under 
3.309(e).    

Having ruled out presumptive service connection based on 
herbicide exposure in the present case, the Board will now 
address the issue of direct service connection.

As previously mentioned, the Veteran's STRs do not show any 
manifestation of liver problems or cancer during service.  In 
fact, October 2004 was the first time that liver disease was 
detected.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint or treatment, and 
the amount of time which has elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The Board finds that the weight of the competent evidence 
fails to demonstrate any connection between the Veteran's 
cause of death and active service.  His liver metastases were 
first detected 32 years after service, and continuous 
manifestation of liver disease between his service separation 
and the diagnosis of the disability which caused the 
Veteran's death has not been established.  His liver cancer 
did not have its onset in service there were no liver 
problems until many years after separation from service. 
Moreover, while the Board acknowledges the November 2004 
treatment note from Dr. P.V. indicating that the Veteran's 
terminal cancer was related to service, this was a bare 
conclusion with no accompanying rationale.  As such, it 
yields little probative value.  No other competent opinions 
linking the Veteran's liver disease to either herbicide 
exposure or active service, other than as discussed above.  

In the present case, the appellant asserts that the Veteran's 
liver metastases were related to exposure to Agent Orange 
while in active military service.  However, there is no 
indication in the evidentiary record that observable 
symptomatology manifesting liver cancer was ever complained 
of by the Veteran until 32 years after separation from 
service.  Even if the appellant's statements can be construed 
as alleging continuity of symptoms since active service, the 
absence of documented complaints of liver problems or any 
diagnosis concerning the sinus until 32 years after 
separation is more probative than her current recollection as 
to the symptoms experienced by the Veteran in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Therefore, 
continuity has not here been established, either through the 
competent medical evidence or through the Veteran's and 
claimant's statements.   

The Board recognizes the sincerity of the claimant's belief 
that the Veteran's death was caused by exposure to herbicides 
in service.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the claimant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  
However, the appellant is not shown to have the requisite 
medical knowledge to competently relate the Veteran's liver 
metastases to service.

Thus, although the Board is sympathetic to the claimant's 
loss of her husband, there is a lack of competent evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


